United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 08-2717
                                    ___________

George Gadd,                         *
                                     *
            Appellant,               *
                                     * Appeal from the United States
     v.                              * District Court for the
                                     * Eastern District of Arkansas.
Michele M. Leonhart, Acting          *
Administrator, Drug Enforcement      * [UNPUBLISHED]
Administration,                      *
                                     *
            Appellee.                *
                                ___________

                              Submitted: July 2, 2009
                                 Filed: July 30, 2009
                                  ___________

Before WOLLMAN, MURPHY, and MELLOY, Circuit Judges.
                         ___________

PER CURIAM.

       George Gadd appeals the district court’s1 order dismissing without prejudice,
for lack of jurisdiction, his application for preliminary injunction. Before filing this
appeal, Gadd filed a second application for preliminary injunction based on the same
facts and seeking the same relief, which was denied on the merits. Accordingly, we
agree with appellee that this appeal is moot because a ruling on the issue presented


      1
        The Honorable Brian S. Miller, United States District Judge for the Eastern
District of Arkansas.
would have no practical consequence. See Powell v. McCormack, 395 U.S. 486, 496
(1969) (case is moot when “the issues presented are no longer ‘live’ or the parties lack
a legally cognizable interest in the outcome”); In re Smith, 921 F.2d 136, 139 (8th Cir.
1990) (when appellate decision would have no practical consequence, appeal will be
dismissed as moot). We therefore grant appellee’s motion and dismiss the appeal.
                        ______________________________




                                          -2-